DETAILED ACTION
This office action is in response to Applicant’s submission filed on 30 June 2021.   
Claims 1-15, 18-20 are pending.
Claims 16-17 are cancelled.
Rejections under 35 USC 101 for claims 1-15, 18-20 are withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant.
Rejections under 35 USC 102/103 for claims 13-14, 16-25 are withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant.
Claims 1-15, 18-20 are allowed.



Allowable Subject Matter

Claims 1-15, 18-20 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-15, 18-20.  

The following is an examiner’s statement of reasons for allowance: 

Independent claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “learning parameters of an end-to-end neural network model comprising a sequence of at least one hop, each hop including supporting memories, each supporting memory including memory cells generated from a set of observations for an environment at different times, at least some of the observations each comprising a representation of a sequence of utterances of a human user of the dialog system; with a processor, predicting a sequence of actions to be performed by an agent, the sequence including at least a first and a second action, the first and a second actions comprising dialog acts of the agent, the predicting of the first of the sequence of actions, comprising: receiving an agent input comprising a value for each of a set of agent-specific variables of a dialog state to be instantiated; for each hop, computing an updated controller state comprising: applying a gate mechanism to an input controller state to generate first and second gate transforms, wherein for a first of the sequence of hops, the input controller state is generated from the agent input and for a subsequent hop, the input controller state is the updated controller state of the preceding hop, computing an output of the supporting memories based on the input controller state, combining an elementwise product of the output of the supporting memories and first gate transform with an elementwise product of the input controller state and the 2Atty. Dkt. No. 20170101 USO1-XER3412USO1 second gate transform to generate the updated controller state; …. the predicting of the second of the sequence of actions to be performed by the agent comprising: repeating the computing of an updated controller state for each hop, wherein for a first of the sequence of hops, the input controller state is generated from a previously generated updated agent input; predicting the second action to be performed by the agent, based on the updated controller state of a terminal one of the hops; and outputting the predicted second action”, in combination with the remaining elements and features of the claimed invention.
Independent claim 18 is substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claim 18, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references closest to the invention claimed:
Sukhbaatar et al., ”End-To-End Memory Networks”, arXiv:1503.08895v5 [cs.NE] 24 Nov.2015 [hereafter Sukhbaatar] shows End-to-end memory networks for prediction. However, Sukhbaatar does not show generating memory cells and controller states based on sequence of user dialog utterances for predicting 1st and 2nd agent actions with gated recurrent neural networks.
Bahdanau, et. al., “Neural Machine Translation by Jointly Learning to Align and Translate”, arXiv:1409.0473v7 [cs.CL] 19 May 2016 [hereafter Bahdanau] shows using neural network for machine translation. However, Bahdanau does not show generating memory cells and controller states based on sequence of user dialog utterances for predicting 1st and 2nd agent actions with gated recurrent neural networks.
Ascari et al., US-PGPUB NO.2015/0178620A1 [hereafter Ascari] shows pattern learning using recurrent memory network. However, Ascari does not show generating memory cells and controller states based on sequence of user dialog utterances for predicting 1st and 2nd agent actions with gated recurrent neural networks.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126